A petition was filed in this case alleging a cause of action in behalf of the plaintiff company and against Mid-Central Fish Company and one Harrison, driver of its truck. The petition alleged the agency of Harrison and that he was acting within the scope of his authority. The action is for damages to plaintiff's truck by reason of two alleged acts of negligence: (1) That defendant's driver was driving at an excessive rate of speed; and (2) that he was driving on the wrong side of the road.
The answer sets up (1) a general denial, except that it admitted the agency of Harrison; (2) contributory negligence, and (3) a cross-petition alleging negligence of the plaintiff by reason of the fact that its driver and agent was driving on the wrong side of the road.
The reply sets up (1) a general denial, and (2) contributory negligence. *Page 523 
The final verdict brought in by the jury, and signed by five members thereof, found the issues in favor of the plaintiff and against the defendant Mid-Central Fish Company, and fixed the amount thereof at $545; and it further found against the "defendants" on the cross-petition.
Thereafter, and before the motion for new trial, which was duly filed, was passed upon, the plaintiff filed a motion to amend the petition to conform to the proof. It moved to allege in its petition that Ernest Coy, the regular driver of the defendant's truck, was on the trip, and "acting within the scope of his employment, ordered and directed the defendant James Harrison, assistant helper upon said truck, to drive the same" in the manner that it was driven, and that said Harrison drove as directed and as alleged. If Coy, another agent, directed Harrison and Harrison followed his directions, you would have a showing of an additional agency. This amendment was allowed by the court over the objection of the defendant Mid-Central Fish Company, and an exception was taken. Note in this connection that the testimony about the regular driver, Coy, was introduced by the defendant company.
The court instructed the jury that if the defendant's driver was negligent and said negligence proximately caused the damage to plaintiff's truck, said defendant Mid-Central Fish Company would be liable to the plaintiff.
This would be true if there were no contributory negligence on the part of the plaintiff. The court in its instructions correctly covered the issue of contributory negligence. It gave no instruction, however, as to the liability of defendant Harrison, the driver of the Mid-Central Fish Company's truck. The plaintiff requested no instruction as to the individual defendant Harrison and took no exception to the instruction given.
In a tort action a plaintiff can proceed against any or all joint tort-feasors, and can also proceed against a principal or responsible superior without proceeding against the agent of said principal or responsible superior. Plaintiff relies upon the verdict rendered by the jury against only the defendant company. Its right to an instruction and a verdict against the individual defendant, in the event the jury should find under proper instructions that the individual defendant was liable, was thereby waived. Although it sued the individual defendant Harrison and prayed for judgment against him, it would not be obliged to insist on the submission of the question of his liability to the jury. The agency of the defendant driver is admitted by reason of the fact that his agency was not denied under oath, and the further fact that the defendant company specifically admitted that Harrison was its agent. The acts of an agent within the scope of his employment and authority are the acts of his principal. Under the instruction given, which is a correct statement of law, the defendant company would be liable if the negligent acts of its agent resulted proximately and directly in damages. The converse is also true. Of course, the jury, being plainly instructed to this effect, found the defendant Harrison guilty of negligence and that his negligence proximately produced the damage to plaintiff's truck.
There is evidence in the record by the defendant company that one Coy, the regular driver of defendant company's truck, was on the trip and directed the defendant Harrison as to the driving of the truck. This evidence was introduced by the defendant company for the evident purpose of showing the acts complained of did not happen or that such acts of Harrison did not constitute negligence. If the acts complained of were committed and amounted to negligence, as the jury found, the agency of the defendant Harrison makes those acts the acts of the defendant Mid-Central Fish Company, as a matter of law.
There is no variance in the proof on the part of the plaintiff; the allegations made are entirely harmless and in no wise essential to establish a cause of action as against the Mid-Central Fish Company. It would be liable under either *Page 524 
state of facts if the acts done constituted negligence. It would be liable under both states of facts to the same extent and for the same identical reasons. The supplement to the petition, allowed by the court to conform to the proof introduced by the defendant company, is wholly immaterial and harmless in this cause of action, for the reason that the testimony on both states of facts went to the jury "without objection," and the jury, no doubt, considered all of the testimony; and also for the further reason that the supplement was neither a departure nor a change of the issues. The cause of action is still one based on the negligence and the agency of Harrison.
The additional allegation of the plaintiff by amendment, with leave of the court, based on the testimony offered by the defendant company regarding the acts and capacity of Coy, was not introduced by the defendant company nor could it have been introduced for the purpose of showing no liability as to the defendant company, Coy being an admitted agent; this testimony did not change the issue as to liability of the defendant company. The only purpose it could serve would be to help the jury in determining whether or not there was negligence on the part of Harrison.
The court in its majority opinion falls into error in holding in the body thereof that "A verdict was returned in favor of plaintiff as against defendant Mid-Central Fish Company, but defendant James Harrison was exonerated by the verdict of the jury in that there was no finding of liability against him." This conclusion by the court that the jury exonerated Harrison, the driver of defendant company's truck, is incorrect for the reason that the court did not submit the question of the liability of Harrison. The jury had no authority under the instructions to return a verdict for or against him. It returned no verdict as to him, but by its verdict against the defendant company found him negligent. Under the instructions of the court the conclusion that the jury found Harrison negligent is inescapable; such finding is inherent in the verdict. The cases cited in the majority opinion, therefore, to the effect that where the cause of action is based on the principle of respondeat superior there can be no recovery against the superior or principal if the agent is exonerated, are not in point herein for the reason that herein there was no exoneration; on the contrary, however, there was a necessary finding by the jury under the court's instruction that the agent driver of defendant company's truck was negligent. This is all that is necessary to establish the liability of the principal or employer.
In connection with the various propositions herein discussed, see Garrett Construction Co. v. Aldridge, 73 F.2d 814.